Citation Nr: 1301009	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for migraine and tension headaches, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

4.  Entitlement to service connection for diabetes mellitus and glycosuria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to February 1992.  He also served in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from prior rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board recognizes that RO has characterized the second issue on appeal as an application to reopen a previously denied back claim.  However, the record reflects that, while such a claim was previously denied in a March 1995 rating decision, new and material evidence concerning that claim was received less than one year later.  Thus, in accordance with precedential VA case law, the March 1995 rating decision failed to achieve finality.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  As such, the Veteran's back claim has remained pending and must now be construed as an issue of original service connection. 

As a final introductory matter, the Board acknowledges that the RO has narrowly construed the third issue on appeal as service connection for depression.  However, the record reflects that the Veteran has also been treated for anxiety and related mental health problems.  Under current VA law, a claim for service connection for one psychiatric disability encompasses claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board has recharacterized the Veteran's psychiatric claim as reflected on the title page.
The issues of service connection for a back disability; an acquired psychiatric disability, to include depression and anxiety; and diabetes mellitus and glycosuria are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1997 rating decision the RO denied service connection for headaches due to undiagnosed illness, on the grounds that the headaches were due to a known clinical diagnosis which neither occurred in nor was caused by service.

2.  No additional evidence that relates to an unestablished fact necessary to substantiate the claim of headaches due to an undiagnosed illness, now classified as migraine and tension headaches, to include as due to an undiagnosed illness, has been submitted since the July 1997 rating decision.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of service connection for migraine and tension headaches, to include as due to an undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in October 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

VA must notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the October 2008 letter to the Veteran.  See Kent v. Nicholson, 20 Vet. App. 1 (2006)

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  No further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this case, the RO has obtained all service treatment records, VA records, and private treatment records relevant to the claim decided herein.  Significantly, the Veteran has not identified any additional evidence pertinent to that claim.  

Next, the Board acknowledges that the Veteran has not been afforded VA examinations in support of his applications to reopen his previously denied headache claim.  Significantly, however, the duty to assist does not require VA to provide examinations in the context of claims to reopen unless new and material evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii) (2012).  As discussed in further detail below, the Board has determined that no such new and material evidence has submitted in connection with the Veteran's back and headaches claims.  As such, examinations are not required with respect to those claims.  Id.

Additionally, while mindful that the Veteran previously requested a Travel Board hearing, he submitted a written statement in advance of that hearing indicating that he was incarcerated and, thus, unable to appear.  Moreover, in a subsequent written statement, the representative for the Veteran expressly indicated that he was withdrawing his prior hearing request.  Consequently, VA has no further duty to assist the Veteran in this regard.

In light of the foregoing, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Standard for Reopening a Claim
	
When a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

In September 2008 the Veteran filed his currently pending application to reopen the claim of service connection for migraine and tension headaches, to include as due to an undiagnosed illness.

As the claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

Pursuant to the above regulation, new evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21   (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

Headaches Disability

Service connection for headaches due to an undiagnosed illness was previously denied in September 1995 and July 1997 rating decisions because the headaches were due to a known clinical diagnosis which neither occurred in nor was caused by service.

At the time of the most recent prior adjudication, the pertinent evidence consisted of the following:

* Service treatment records (STRs) from the Veteran's National Guard service.  Those records showed that on May 1980 and November 1989 medical history reports he indicated that he had never had frequent or severe headaches, and at medical examinations in May 1980, August 1985, and November 1989 he was normal from a neurological standpoint.  On August 1991 and January 1992 medical history reports from the Veteran's active service he indicated that he had not had frequent or severe headaches.  At a January 1992 medical examination the Veteran was normal from a neurological standpoint.  On a January 1993 medical history report the Veteran indicated having had frequent or severe headaches.  

* A report of an April 1995 general medicine examination in which the Veteran attested to a two year history of recurrent headaches that he described as frontal headaches that occurred about twice a month and feel like someone was putting pressure on his head.  They lasted 30 to 45 minutes and he would get a "shot" for severe headaches.  The impression was history of recurrent headaches, tension type.  

* A May 1995 VA treatment note documenting the Veteran's complaints of headaches that started around his eyes and involved the whole head.  He was sensitive to light and noise and felt that he "could not remember things."  In June 1995 he complained of headaches that he had had for three years.  At July 1995 VA treatment the Veteran reported having headaches that were like migraines.  He was also noted to have a lumbosacral strain vs. degenerative joint disease.

* A report of a May 1997 VA neurological examination in which the Veteran described having headaches about a year after he left the Gulf War.  He had no headaches before going to the Gulf.  The Veteran described dull headaches in his temples that occurred about once a week, lasted for 30 minutes and were rated an eight out of ten in intensity.  He also had headaches that intensified to the point that he was sensitive to light and sound and had nausea.  They occurred about once a month and he rated them as ten out of ten.  On a motor examination deep tendon reflexes were diminished.  The examiner diagnosed the Veteran with tension headaches and migraines without aura.  The most likely etiology of the tension headaches was stress, and the etiology of the migraines was idiopathic. 

Significantly, the Veteran has not submitted additional evidence that relates to migraine and tension headaches, to include as due to an undiagnosed illness, for his claim to reopen the previous denial of service connection.  Since there is no additional evidence that relates to the basis for the prior denial of the claim, that is, no evidence that the headaches were not due to a known clinical diagnosis or that they occurred in or were caused by service, there is no new and material evidence.  The claim of service connection for migraine and tension headaches, to include as due to an undiagnosed illness is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni, 5 Vet. App. at 467. 


ORDER

As new and material evidence has not been presented, the claim of service connection for migraine and tension headaches, to include as due to an undiagnosed illness, is not reopened, and the appeal is denied.


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's remaining claims.  

As noted in the introduction, the Veteran's back disability claim was initially denied in a rating decision issued in March 1995.  At that time, RO adjudicators determined that the Veteran's current back disability was the result of a July 1992 automobile accident, which had not occurred during a period of active duty or active duty training.  The initial RO adjudicators further determined that the Veteran's back problems had not worsened beyond their normal progression during any subsequent period of active duty training.  Significantly, however, those adjudicators do not appear to have considered whether such problems may have permanently worsened while the Veteran was performing inactive duty training.  In this regard, the Board notes that, under current VA law, service connection may be granted where there is probative evidence of a disease or injury incurred or aggravated during active duty training or where the evidence establishes that an injury arose or worsened in the course of inactive duty training.  38 U.S.C.A. §§ 101(24), 106 (West 2002).

In this case, the record contains an April 1993 clinical finding that the Veteran's previously incurred back symptoms were aggravated when he jumped out of the back of a truck during a period of inactive duty training.  Additionally, a report of a subsequent VA general medicine examination, conducted in April 1995, shows that the Veteran continued to experience low back pain, which he attributed to both the aforementioned motor vehicle accident and the ensuing April 1993 injury.  Nevertheless, it remains unclear whether this injury, which arose in the course of inactive duty training, permanently worsened the Veteran's low back problems or whether such problems are otherwise related to a period of qualifying service.  The Board observes that it is precluded from drawing its own medical conclusions in this regard.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Similarly, the Veteran himself lacks the clinical expertise to relate his current back pathology to his qualifying service.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Accordingly, his lay assertions, standing alone, fall short of establishing a positive nexus sufficient to grant his claim.

While insufficient to award service connection, the Veteran's lay statements, in conjunction with the other evidence of record, are enough to trigger the need for a VA examination and etiological examination in support of his claim.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the evidence suggests, but does not dispositively show, that the Veteran's current back problems are etiologically related to his aforementioned inactive duty training injury.  Accordingly, as the Veteran not yet been afforded a VA examination that addresses this matter, one should be administered on remand.  38 C.F.R. § 3.159(c)(4) (2012).

A new VA examination is also warranted with respect to the Veteran's psychiatric claim.  The Board acknowledges that the Veteran previously underwent a examination in connection with this issue.  However, the examining clinician declined to render a definitive opinion as to the etiology of the Veteran's mental health problems.  Instead, that examiner only went so far as to comment that the Veteran's experiences in Desert Storm may have caused his anxiety disorder.  Such a speculative opinion is not a sufficient basis on which to decide the Veteran's claim.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (noting that an inherently speculative finding is of limited probative value).  Accordingly, another attempt must be made on remand to obtain a VA examination and an etiological opinion that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that, once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced). 

In rendering these requests for development, the Board recognizes that the Veteran is currently incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a veteran so that VA can provide him the necessary contemporaneous examination at the closest VA medical facility.  VA's duty to assist an incarcerated veteran extends to arranging for adequate physical examination within the prison facility, or if that is unfeasible, having him examined by a fee-basis physician or requiring a VA physician to examine him.  See Bolton, supra.

Finally, with respect to the Veteran's diabetes claim, his National Guard records show that at a January 1995 physical examination he was found to have elevated blood sugar and glycosuria.  However, it is not clear from the records that have been associated with the claims file whether the Veteran was still a member of the National Guard in January 1995, and if so whether he had any periods of active duty training or Federal service after February 1994.  Therefore, additional records regarding his National Guard service must be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Request records regarding the Veteran's specific periods of active duty training and Federalized service, from after February 1994, including his orders, from the Adjunct General of the Oklahoma Army and Air National Guard and other appropriate sources.

2.  After the above development has been completed, make all reasonable measures to schedule the Veteran for a VA examination with the appropriate specialist to address the nature and etiology of any current low back disability.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for the examination or if examination at the prison is feasible, to include by Veterans Health Administration (VHA) personnel, by the prison medical providers at VA expense, or by a fee basis physician contracted by VHA.  
The examiner should preface his findings with a review of the claims file and his report should note that review.  

Specifically, the examiner should address the following questions: 

a)  Whether the Veteran has any current low back disability, 

b)  Whether it is at least as likely as not (50 percent probability or greater) that any such disability was caused or aggravated by any aspect of the Veteran's qualifying service, to specifically include the injury incurred during his April 1993 period of inactive duty training.

3.  Next, make all reasonable measures to schedule the Veteran for a VA mental health examination.  Confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for the examination or if examination at the prison is feasible, to include by VHA personnel, by the prison medical providers at VA expense, or by a fee basis physician contracted by VHA.  

The examiner should preface his findings with a review of the claims file and his report should note that review.  

Specifically, the examiner should address the following questions: 

a)  Whether the Veteran has any acquired psychiatric disability, 

b)  Whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disability is related to the Veteran's active service, active duty training, or other Federal service.  

4.  After the above development, adjudicate the claims of service connection for a back disability; an acquired psychiatric disability, to include depression and anxiety, and diabetes mellitus and glycosuria.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


